Citation Nr: 0704166	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation 
for it, and denied the veteran's claim for service connection 
for PTSD.  The veteran has disagreed with the denial of 
service connection and with the rating assigned for his 
service-connected bilateral hearing loss.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has Level IV hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim.  In addition, the 
veteran was advised to submit evidence showing treatment for 
bilateral hearing loss, including current treatment, and to 
provide the names and addresses of any facility having such 
records. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post 
service private and VA medical records, and a VA examination 
report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, VA 
medical records, and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evidence supporting the veteran's claim for an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
includes some medical findings and his allegations regarding 
its severity.  The Board notes that an October 2002 report 
from a private physician is of record.  The physician related 
that on the audiometric test, the veteran was able to discern 
the test tone only on the right side.  He added that the 
veteran might benefit from bilateral hearing aids.  However, 
this test does not conform with the provisions of 38 C.F.R. 
§ 4.85 for evaluating hearing loss.  Thus, it is entitled to 
little probative weight.

The evidence against the veteran's claim consists of the 
findings on the VA audiometric examination conducted in 
December 2003.  The examiner stated that the word 
recognitions scores were extremely variable.  It was noted 
that the veteran reported that he had great difficulty 
following the recording, as it was too fast.  Accordingly, 
the examiner certified that the veteran should be rated 
strictly on pure tone results, as they were extremely 
consistent.  Pure tone threshold averages were 56 decibels in 
the right ear and 64 decibels in the left ear.  These results 
establish that the veteran has Level IV hearing in the right 
ear, and Level V hearing in the left ear.  38 C.F.R. § 4.85, 
Table VIa.  The findings on the examination warrant no more 
than a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  Moreover, an exceptional pattern of 
hearing impairment has not been demonstrated so as to warrant 
application of 38 C.F.R. § 4.86 (2006).  

Although the veteran asserts that his hearing acuity is more 
disabling than 10 percent, these statements clearly have less 
probative value than the objective findings demonstrated on 
audiometric testing and only the audiometric testing may be 
used in applying the rating code for hearing loss 
evaluations.  In addition, the Board points out that the 
hearing tests are to be conducted without the use of hearing 
aids.  See 38 C.F.R. § 4.85(a).  The Board has no discretion 
in this regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  Although the service medical records are 
unavailable, the Board points out that the discharge 
certificate discloses that the veteran was awarded the 
Distinguished Flying Cross, and that his military 
occupational specialty was "Ap Arm Gunner."  He asserts 
that he was involved in 33 combat missions.  The Board 
acknowledges that, following the November 2003 VA psychiatric 
examination, the examiner indicated that there was no Axis I 
or Axis II diagnosis.  He noted that the veteran reported 
having occasional nightmares and intrusive recollections that 
caused brief sadness, but that he had no other PTSD symptoms.  
He further related that the veteran went to PTSD meetings at 
the VA outpatient treatment clinic in Rome, New York.  These 
records have not been associated with the claims folder.  

An April 2003 report from a VA clinic notes that the 
veteran's sleep was adequate, given his age and PTSD.  The 
veteran indicated that he was attending a Korean War Group.  

Additionally, while the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As remand is required for other 
reasons, the RO should also provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, to include 
the pertinent records from the Rome, New 
York, VA clinic.  

3.  If the records that are obtained 
reflect a diagnosis of PTSD, then, and 
only then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the stressor(s) that caused the 
disorder.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


